                   IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                             Plaintiff,

vs.                                                        CR. NO. 19-CR-4440 MV


NICHOLOUS PHILLIPS,


          RESPONSE TO MOTION IN LIMINE TO EXCLUDE ANY
      REFERENCE TO PENALTIES OR SENTENCING BEFORE THE JURY

       Defendant Nicholous Phillips (Mr. Phillips), by and through counsel, Romero &

Winder, PC (Joe M. Romero, Jr.), responds as set forth below to the government’s

Motion In Limine to Exclude any Reference to Penalties or Sentencing Before the Jury

(Doc. 43).

       Undersigned counsel is aware of the general prohibition against commenting or

otherwise informing the jury of Mr. Phillips’ potential sentence should he be found guilty

of either or both counts of the pending Superseding Indictment. Undersigned counsel

intends to comply with such prohibition.

                                            Respectfully Submitted:

                                     By:     /s/ Joe M. Romero, Jr.
                                            Joe M. Romero, Jr.
                                            ROMERO & WINDER, PC
                                            Attorney for Defendant
                                            P.O. Box 25543
                                            Albuquerque, NM 87125
                                            Phone: (505) 843-9776
                                            Fax: (505) 212-0273
                                            joe@romeroandwinder.com
                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 29th day of June 2020, I filed the foregoing
electronically through the CM/ECF system, and served the same to opposing counsel,
AUSA Jaymie Roybal

By:    /s/ Joe M. Romero, Jr.
       Joe M. Romero, Jr.




                                          2
